  Case 1-18-45217-ess      Doc 42    Filed 09/18/19    Entered 09/18/19 12:55:38


                           Phillip Mahony, Esq.
                    Bankruptcy - Foreclosure - Debt Settlement
                       36-27 36th Street, Astoria NY 11106
                              Phone: 917-414-6795
                               Fax: 844-269-2809
                           mahonylaw@outlook.com
                             www.mahonylaw.com



To:
Hon. Elizabeth S. Stong
United States Bankruptcy Court
271-C Cadman Plaza East
Brooklyn, NY 11201-1800

Re:
Dario Cordero
18-45217

September 18, 2019

Loss Mitigation Status Letter

Dear Judge Stong,

On June 14, 2019, as directed on the loan modification application form, the
undersigned emailed the Debtor’s loan modification application to nybk@km-
law.com and Annette.Heebner@sls.net.

On July 12, 2019, creditor’s counsel forwarded a letter to the undersigned
requesting additional documents.

On this date the undersigned forwarded to debtor’s counsel bank statements, a
signed letter of employment from Debtor’s job and an income letter for Debtor’s
spouse. The Debtor is expected to forward the remainder of the requested
documents shortly.

Sincerely,

/s/ Phillip Mahony
Phillip Mahony
